IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-90,496-03


                        EX PARTE ROEL DAVID GONZALEZ, Relator


                ON APPLICATION FOR A WRIT OF MANDAMUS
         CAUSE NO. 1325153-A & 1325154-A IN THE 177TH DISTRICT COURT
                            FROM HARRIS COUNTY


        Per curiam.

                                              ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed applications for a writ of habeas corpus in

the 177TH District Court of Harris County, that the trial court entered an order designating issues,

ordering Relator's trial counsel to submit an affidavit responding to Relator's habeas allegations, and

that the habeas applications were forwarded to this Court without Relator ever receiving a copy of

trial counsel's affidavit.

        In these circumstances, additional facts are needed. Respondent, the District Clerk of Harris

County, is ordered to file a response as to whether copies of all pleadings, affidavits, and orders filed
                                                                                                  2

relating to Relator's habeas applications were mailed or delivered to Relator, and if not, why not.

If such documents have not been mailed or delivered to Relator, the clerk shall forward any

documents described in Rule 73.4(b)(2) of the Texas Rules of Appellate Procedure to Relator

immediately. If such documents have been mailed or delivered to Relator, the clerk shall submit

proof of the date upon which such documents were mailed or delivered. This application for leave

to file a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate

response. Such response shall be submitted within 30 days of the date of this order.



Filed:         December 11, 2019
Do not publish